internal_revenue_service number info release date date cc psi 1-cor-107026-00 uilc we are responding to correspondence submitted on your behalf by attempting to establish whether you revoked an s_corporation_election for the taxpayer corporation named above the information submitted indicates that you had no knowledge of signing a revocation and that the corporation is now defunct enclosed please find a copy of your statement dated date revoking the s_corporation_election effective beginning date please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi associate chief_counsel passthroughs and special industries enclosure revocation statement
